UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. )* Brownshire Holdings, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 116136 10 2 (CUSIP Number) Steven A. Rothstein Box 2273 Loop Station Chicago, Illinois 60690 (401) 744-4848 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 16, 2006 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 13 Pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.116 13D Page 2 of 13 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) GDSC Acquisition, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[X] (b)[ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 9,502,280 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 9,502,280 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,502,280 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 95.0% 14 TYPE OF REPORTING PERSON (see instructions) OO CUSIP NO.116 13D Page3 of 13 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Steven A. Rothstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[X] (b)[ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO, AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Illinois NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 175,248 8 SHARED VOTING POWER 9,502,280 9 SOLE DISPOSITIVE POWER 175,248 10 SHARED DISPOSITIVE POWER 9,502,280 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,677,528 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 95.1% 14 TYPE OF REPORTING PERSON (see instructions) IN CUSIP NO.116 13D Page4 of 13 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Norman S. Lynn 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[X] (b)[ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO, AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Illinois NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 250,000 8 SHARED VOTING POWER 9,502,280 9 SOLE DISPOSITIVE POWER 250,000 10 SHARED DISPOSITIVE POWER 9,502,280 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,752,280 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 95.1% 14 TYPE OF REPORTING PERSON (see instructions) IN CUSIP NO.116 13D Page5 of 13 Pages Item 1.Security and Issuer. This Joint Statement (the “Statement”) on Schedule 13D is filed in relation to the Common Stock, $0.001 par value (“Common Stock”) of Brownshire Holdings, Inc., a Nevada corporation (the “Company”).The Company’s principal executive office address is 660 LaSalle Place, Suite 200, Highland Park, Illinois 60035. Item 2.Identity and Background. (a)
